Citation Nr: 0423875	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  95-04 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for fatigue, including 
as a manifestation of an undiagnosed illness.

2.  Entitlement to service connection for a psychiatric 
disability other than post-traumatic stress disorder (PTSD), 
including as a manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from September 1978 
to January 1993.

This matter originally came before the Board of Veterans' 
Appeals (Board) from a July 1993 rating decision by the RO in 
Roanoke, Virginia, which denied service connection for 
fatigue.  The appellant's file was transferred to the Atlanta 
RO after he moved to Georgia, and most recently has been 
transferred to the RO in Jackson, Mississippi, following the 
veteran's relocation.  The Board remanded this case in April 
1997 and March 2001, and it has now returned for further 
adjudication.  

In its March 2001 remand, the Board characterized the issue 
on appeal as being entitlement to service connection for a 
disorder manifested by fatigue, to include chronic fatigue 
syndrome (CFS) and depression, claimed in the alternative as 
undiagnosed illness manifested by fatigue.  As detailed 
below, the Board concludes that service connection for CFS is 
warranted, based on the veteran's complaints of fatigue.  
However, to ensure proper disposition of all the veteran's 
claims, the Board is separately considering (and denying) the 
issue of service connection for the veteran's psychiatric 
symptoms.  However, since he has recently raised (in an 
August 2002 written statement) a separate claim for service 
connection for PTSD, the Board is recharacterizing the claim 
relating to psychiatric symptoms as one for service 
connection for a psychiatric disability other than PTSD 
(including as a manifestation of an undiagnosed illness).   

Finally, the Board notes that the veteran's claim for service 
connection for PTSD has not been certified for appeal and is 
not inextricably intertwined with the issues now on appeal.  
Therefore, it is referred to the RO for appropriate action. 
  

FINDINGS OF FACT

1.  The veteran's DD Form 214 indicates that he received in 
pertinent part, a Kuwait Liberation Medal and a Southwest 
Asia Service Medal with Bronze Service Star; his service 
medical records folder contains a Southwest Asia 
Demobilization/ Redeployment Medical Evaluation form; the 
claims file includes a copy of his Bronze Star award, which 
recognized his support of actions against a hostile force in 
the Persian Gulf from January 17, 1991 through March 23, 
1991, while on active duty in Saudi Arabia

2.  The veteran sought treatment for fatigue in service, he 
continued to seek treatment at VA for fatigue in the years 
following separation; and the preponderance of the evidence 
is that the veteran has CFS. 

3.  The veteran's psychiatric symptoms have been clinically 
diagnosed as depression; but his service medical records (as 
well as medical records from the veteran's first year after 
separation) are devoid of any complaints or findings of a 
psychiatric disability; and no medical professional has 
opined that the veteran's depression was first manifested in 
service.
    

CONCLUSIONS OF LAW

1.  The appellant is a Persian Gulf veteran.  38 U.S.C.A. § 
1117 (West 2002); 38 C.F.R. § 3.317 (2003).   

2.  Chronic fatigue syndrome was incurred in service.  38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. §  3.317 (2003).

3.  A psychiatric condition other than PTSD, including as a 
manifestation of an undiagnosed illness, was not incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303,  3.307, 3.309, 3.317 (2003); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The veteran has not raised an issue as to the provision of a 
form or instructions for applying for benefits, and there is 
no such issue in this case.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in April 2003, in which the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claims, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claims.  Thereafter, 
by a July 2003 supplemental statement of the case, the RO 
made a determination on the veteran's claims.  During the 
course of this appeal, the veteran was also sent numerous 
letters, rating decisions, supplemental statements of the 
case, and even two Board remands.  All these documents - 
collectively - listed the evidence considered, the legal 
criteria for determining whether the veteran's claims could 
be granted, and the analysis of the facts as applied to those 
criteria, thereby abundantly informing him of the information 
and evidence necessary to substantiate his claims.  

During the course of this appeal, the RO has obtained and 
reviewed service, VA, and private medical records, as well as 
written statements from the veteran.  VA has fulfilled its 
duty to seeking relevant records.  38 U.S.C.A. § 5103A(b) and 
(c); 38 C.F.R. § 3.159(c)(1-3), (d).  The veteran underwent 
VA examinations in March 1993, August 1997, April 1998, 
October 1999, and May 2003.  The reports of these 
examinations have been obtained and reviewed by the Board.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The applicable duty to notify and assist requirements have 
been substantially met by the RO, and there are no areas in 
which further development may be fruitful.  There would be no 
possible benefit to remanding this case, or to otherwise 
conduct any other development.  

II.  Claims for service connection

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  

Certain diseases, including psychoses, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Where chronicity of a 
disease is not shown in service, service connection may yet 
be established by showing continuity of symptomatology 
between the currently claimed disability and a condition 
noted in service.  38 C.F.R. § 3.303(b).  The veteran may 
also establish service connection if all of the evidence, 
including that pertaining to service, shows that a disease 
first diagnosed after service was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran has also claimed that he has fatigue and 
depression due to an undiagnosed illness which arose 
following his service in the Southwest Asia theater of 
operations during the Gulf War.  On November 2, 1994, 
Congress enacted the "Persian Gulf War Veterans' Act," 
Title I of the "Veterans' Benefits Improvements Act of 
1994," Public Law 103-446.  That statute added a new section 
1117 to Title 38, United States Code, authorizing VA to 
compensate any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asian theater of operations during the 
Persian Gulf War.  

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  This regulation has changed a 
number of times during the veteran's appeal.  As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Effective November 9, 2001, the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement for compensation 
to be established was extended to December 31, 2006.  66 Fed. 
Reg. 56,614 (November 9, 2001) (codified as amended at 38 
C.F.R. § 3.317).  

Effective March 1, 2002, the statutes affecting compensation 
for disabilities occurring in Gulf War veterans were amended.  
See Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, 115 Stat. 976 (2001).   Among other 
things, these amendments revised the term "chronic 
disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).  

The regulation concerning service connection for 
manifestations of undiagnosed illness now reads as follows:
 
(a)(1)  Except as provided in paragraph 
(c) of this section, VA will pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of a qualifying 
chronic disability, provided that such 
disability:

(i)  Became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2006; and 
 
(ii)  By history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 
 
(2)(i)  For purposes of this section, a 
qualifying chronic disability means a 
chronic disability resulting from any of 
the following (or any combination of the 
following): 
 
(A)  An undiagnosed illness; 
(B)  The following medically unexplained 
chronic multisymptom illnesses that are 
defined by a cluster of signs or 
symptoms:
 
(1)  Chronic fatigue syndrome; 
(2)  Fibromyalgia; 
(3)  Irritable bowel syndrome; or 
(4)  Any other illness that the Secretary 
determines meets the criteria in 
paragraph (a)(2)(ii) of this section for 
a medically unexplained chronic 
multisymptom illness; or 
 
(C)  Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-
connection. 
 
(ii)  For purposes of this section, the 
term medically unexplained chronic 
multisymptom illness means a diagnosed 
illness without conclusive 
pathophysiology or etiology, that is 
characterized by overlapping symptoms and 
signs and has features such as fatigue, 
pain, disability out of proportion to 
physical findings, and inconsistent 
demonstration of laboratory 
abnormalities.  Chronic multisymptom 
illnesses of partially understood 
etiology and pathophysiology will not be 
considered medically unexplained. 
 
(3)  For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 
 
(4)  For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 
 
(5)  A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 
 
(6)  A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. 
 
(b)  For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness or medically unexplained chronic 
multisymptom illness include, but are not 
limited to: 
 
(1)  Fatigue 
(2)  Signs or symptoms involving skin 
(3)  Headache 
(4)  Muscle pain 
(5)  Joint pain 
(6)  Neurologic signs and symptoms 
(7)  Neuropsychological signs or symptoms 
(8)  Signs or symptoms involving the 
respiratory system (upper or lower) 
(9)  Sleep disturbances 
(10)  Gastrointestinal signs or symptoms 
(11)  Cardiovascular signs or symptoms 
(12)  Abnormal weight loss 
(13)  Menstrual disorders. 
 
(c)  Compensation shall not be paid under 
this section: 
 
(1)  If there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
 
(2)  If there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
 
(3)  If there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
 
(d)  For purposes of this section: 
 
(1)  The term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
 
(2)  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations. 

38 C.F.R. § 3.317.  

A document printed in April 2003 indicates that the veteran 
served in the Southwest Asia theater of operations from 
September 1, 1990 through April 18, 1991.  This document 
appears to have been generated by VA and not the National 
Personnel Records Center, so these dates cannot be considered 
as "confirmed."  However, the veteran's DD Form 214 
indicates that he received in pertinent part, a Kuwait 
Liberation Medal and a Southwest Asia Service Medal with 
Bronze Service Star.  His service medical records folder 
contains a Southwest Asia Demobilization/ Redeployment 
Medical Evaluation form.  The claims file includes a copy of 
the veteran's Bronze Star award, which recognized the 
veteran's support of actions against a hostile force in the 
Persian Gulf from January 17, 1991 through March 23, 1991, 
while on active duty in Saudi Arabia.  When viewed 
collectively, these documents are sufficient to conclude that 
the veteran is a "Persian Gulf Veteran" as defined by 38 
C.F.R. § 3.317.

The veteran's service medical records (dated between February 
1975 and August 1992) generally reflect no complaints of or 
treatment for fatigue or psychiatric symptoms.  In fact, on a 
"Southwest Asia Demobilization/Redeployment Medical 
Evaluation" form dated in April 1991, the veteran denied 
having any fatigue, nightmares, trouble sleeping, or 
recurring thoughts about his experiences during Desert 
Shield/Desert Storm.  However, during an April 1992 visit to 
an outpatient clinic at Fort Lee, Virginia, the veteran 
complained of a one-year history of fatigue.  Nevertheless, 
at his August 1992 separation examination, he denied any 
history of depression or excessive worry (although he did 
report a history of frequent trouble sleeping).  The 
separation examination (including psychiatric examination) 
was essentially normal.

At a March 1993 general medical examination, the veteran was 
noted to have fatigue by history, but no abnormalities were 
found to account for it.

On a December 1994 Form 9, the veteran asserted that he had 
experienced fatigue since the end of Operation Desert Storm, 
and that he had not experienced fatigue before then.  He 
wrote that after the war, the fatigue was thought to have 
resulted from medications he was taking for other Gulf War-
related ailments.  He was extremely tired and slept 
constantly.  It was so bad that he would fall asleep while 
holding conversations with friends.  Army medical 
professionals kept changing his medications because they 
thought it was just a side effect of the medicines, but three 
years later, he was still experiencing episodes of fatigue 
(though not to the same degree).  

VA treatment records confirm that the veteran complained of 
fatigue during outpatient visits in May 1994 and August 1997. 

In a July 1997 written statement, the veteran asserted that 
since leaving active duty, he had tried very hard to lead an 
active life.  He had gone to a VA hospital a few times for 
fatigue, but this was about two years before.  Since it 
seemed that he was not getting any relief and a diagnosis 
could not be made, the veteran decided to try and "gut it 
out" and move on with his life.  Nevertheless, the veteran 
reported that his fatigue persisted.

At an August 1997 VA examination, he again detailed how he 
had suffered from chronic fatigue beginning from when he came 
back from the Gulf War.  Following this examination, the 
veteran was diagnosed as having recurrent episodes of fatigue 
which could not be attributed to a known clinical diagnosis.  
The VA examiner further stated that these fatigue episodes 
started just after the veteran returned from the Persian Gulf 
and were, in the examiner's opinion, related to serving in 
the Persian Gulf since the veteran had not suffered from 
episodes of fatigue prior to going to the Persian Gulf.

Following another VA examination in August 1997, the veteran 
was found not to have any psychiatric condition.  However, 
following an October 1999 VA examination, he was diagnosed as 
having mild depression reaction.  At a separate October 1999 
VA examination, he continued to complain of fatigue, and said 
he was tired and depressed.  Following this examination, he 
was diagnosed as having chronic fatigue secondary to 
alternating depression.  At a private April 2002 psychiatric 
examination, he was diagnosed as having major depression and 
panic disorder.

In February 2003, the veteran sought VA outpatient treatment 
and complained of (in part) fatigue.  He was noted to have 
chronic intermittent fatigue with no clear etiology.  At a 
May 2003 VA PTSD examination, he again reported, in pertinent 
part, that he had had been treated for chronic fatigue since 
separation.  Although he was diagnosed as having chronic PTSD 
and major depression, his Axis III diagnoses included CFS.

A.  Fatigue

The evidence reflects that the veteran complained of fatigue 
while still on active duty, and that he sought outpatient 
treatment for fatigue symptoms following his separation.  
Medical professionals have repeatedly noted but struggled to 
ascribe a diagnosis for his complaints, but at least one VA 
physician (in May 2003) has concluded that the veteran has 
CFS, which is one of the "medically unexplained chronic 
multisymptom illnesses" specifically referenced in the most 
recent version of 38 C.F.R. § 3.317.  There has been no 
affirmative evidence presented that the veteran's CFS was not 
incurred during active service in the Southwest Asia theater 
of operations during the Persian Gulf War, or that his CFS 
resulted from his own willful misconduct or abuse of alcohol 
or drugs.  

Although one VA examiner (in October 1999) concluded that the 
veteran's chronic fatigue was secondary to alternating 
depression (which could be considered a "supervening 
condition" as defined under 38 C.F.R. § 3.317(c)(2)), the 
fact remains that the veteran began to complain of fatigue as 
early as 1992, not long after returning from the Southwest 
Asia theater of operations.  In any case, this was certainly 
long before he was ever diagnosed as having any psychiatric 
condition such as depression.  Moreover, a VA examiner 
specifically concluded (in August 1997) that the veteran's 
fatigue episodes started just after he returned from the 
Persian Gulf and were related to his active duty in the 
Persian Gulf.  The preponderance of the evidence, therefore, 
is that service connection for CFS is warranted under the 
provisions of 38 C.F.R. § 3.317.

B.  Psychiatric disability other than PTSD

To the extent the veteran has been seeking service connection 
for psychiatric symptoms as a result of an undiagnosed 
illness, the Board notes that he has been diagnosed as having 
depression.  The very essence of a claim concerning an 
undiagnosed illness is that there is no diagnosis to account 
for the symptomatology.  Since the veteran's psychiatric 
symptoms have been attributed to a known diagnosis 
(depression), there is no legal entitlement to service 
connection under the provisions relating to service 
connection for undiagnosed illnesses.  Moreover, to date the 
Secretary has not determined that depression meets the 
criteria of a "medically unexplained chronic multisymptom 
illness."  Therefore, even under the revised language of 38 
U.S.C.A. § 1117, the veteran's claim for service connection 
for psychiatric symptoms due to an undiagnosed illness must 
be denied as a matter of law.  Where there is no entitlement 
under the law to the benefit sought, the appeal must be 
terminated.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The claim for service connection for a psychiatric disability 
other than PTSD, on a direct or presumptive basis, must also 
fail.  The veteran did not seek treatment in service for any 
psychiatric symptoms in service, and he was not diagnosed as 
having depression until 1999 (over 5 years after separation 
from active duty).  Moreover, no medical professional has 
concluded that any current depression is related to service.  
As a lay person, the veteran has no competence to give a 
medical opinion on the etiology of a condition.  Thus, the 
preponderance of the evidence is against finding that the 
veteran currently has a psychiatric disability other than 
PTSD which is related to his active duty.  When the 
preponderance of evidence is against a claim, it must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Subject to the laws and regulations applicable to the payment 
of monetary benefits, service connection for chronic fatigue 
syndrome is granted.  

Entitlement to service connection for a psychiatric 
disability other than PTSD, including as a manifestation of 
an undiagnosed illness, is denied.




	                        
____________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



